Citation Nr: 0622856	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  98-17 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
paravertebral myositis, sacroiliitis, L4-L5 bulging disc and 
L4-L5 degenerative joint disease, currently rated as 10 
percent disabling, to include restoration of a prior 40 
percent rating.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for training from June 23, 
1989, to July 7, 1989.  Additional military service is 
indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which a 40 percent rating that 
had been in effect for a lumbar spine disorder since January 
5, 1996, was reduced to 10 percent as of November 1, 1998.  
In his notice of disagreement the veteran indicated that he 
was "not in agreement with your decision to reduce my 
compensation.  My condition is worsening, not getting 
better."  The veteran is accordingly considered to have 
indicated disagreement both with the reduction in rating from 
40 percent to 10 percent, and with the denial of a rating 
greater than 40 percent.

This case also comes before the Board from an August 2000 
rating decision in which the RO denied the veteran's claim 
for TDIU compensation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In the 
instant case, the veteran has not been apprised, by means of 
a letter from the RO, of the application of the VCAA as to 
his claim for an increased rating for his lumbar spine 
disorder (and concomitantly, his challenge to the reduction 
of that rating).  While such matters were later discussed in 
the statement of the case (SOC) and supplemental statements 
of the case (SSOCs) issued during the course of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of the VCAA are 
satisfied only when such notice is provided in letter form.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board cannot rectify this deficiency on its own, and 
these matters must therefore be remanded for further 
development.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be sent a VCAA 
notice letter, under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish entitlement to an increased 
rating for his lumbar spine disability, 
to include such information with 
reference to reductions in rating.  This 
letter is to include all pertinent 
criteria as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  Thereafter, after undertaking any 
other evidentiary and/or procedural 
development deemed necessary, the RO 
should determine whether an increased 
rating for the veteran's lumbar spine 
disorder can now be awarded, and/or 
whether restoration of the prior 40 
percent rating is appropriate.  At this 
time, the RO should also determine 
whether TDIU compensation can be awarded.  
If the decision remains in whole or in 
part adverse to the veteran, he and his 
representative should be furnished with 
an SSOC, and with the appropriate period 
of time within which to respond thereto.  
The case should then be forwarded to the 
Board for further appellate review, as 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



